Citation Nr: 0103871	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-23 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than March 7, 
1998, for the assignment of a 30 percent disability 
evaluation for service-connected residuals of a left 
hamstring injury.  

2.  Entitlement to an effective date earlier than March 7, 
1998, for the assignment of a 40 percent disability 
evaluation for service-connected mechanical low back pain 
with traumatic arthritis, lumbar spine (a low back 
disability).

3.  Entitlement to an effective date earlier than March 7, 
1998 for the grant of total rating based on individual 
unemployability due to service-connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) from a March 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that increased the disability evaluations assigned 
for service-connected residuals of a left hamstring injury 
and a low back disability to 30 and 40 percent, respectively, 
and granted a total rating based on individual 
unemployability due to service-connected disability.  The 
veteran has perfected an appeal with respect to the March 7, 
1998 effective date assigned for each of these increases.  

The Board notes that prior to perfecting appeals of the above 
claims, the veteran had perfected appeals of the following 
claims: entitlement to service connection for a psychiatric 
disorder to include PTSD; entitlement to service connection 
for the residuals of left foot and right foot injuries; 
entitlement to service connection for a bilateral ankle 
disability; entitlement to an increased rating for the 
residuals of a left knee injury; entitlement to an increased 
rating for the service-connected low back disability; and 
entitlement to an increased rating for the residuals of a 
left hamstring injury.  However, in correspondence received 
from the veteran in March 1999, he withdrew these appeals; as 
such, they are no longer in appellate status.  


FINDINGS OF FACT

1.  Prior to March 7, 1998, the veteran's service-connected 
residuals of a left hamstring injury represented no more than 
a slight disability of the Group XIII muscles.  

2.  Prior to March 7, 1998, the veteran's service-connected 
low back disability was manifested by no more than a moderate 
limitation of motion, and there was no evidence of 
intervertebral disc syndrome, to a moderate degree or 
otherwise.   

3.  Prior to March 7, 1998, the veteran's combined service-
connected disability evaluation was 40 percent, and the 
evidence did not demonstrate that he was precluded from 
engaging in substantially gainful employment due to these 
disabilities.


CONCLUSION OF LAW

1.  An effective date for the assignment of a 30 percent 
rating for the veteran's service connected residuals of a 
left hamstring injury, prior to March 7, 1998, is denied.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.400(o), 4.73, Diagnostic Code 5313 (2000).

2.  An effective date for the assignment of a 40 percent 
rating for the veteran's service connected low back 
disability, prior to March 7, 1998, is denied.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.400(o), 4.40, 
4.45, 4.71a, Diagnostic Codes 5010, 5292, 5293 (2000).

3.  An effective date for the award of a total rating based 
on individual unemployability due to service-connected 
disability, prior to March 7, 1998, is denied.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.400(o), 4.16 
(2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Introduction and Background

A review of the record reveals that on August 19, 1991, the 
RO received a claim of entitlement to service connection for 
the residuals of a left thigh injury and a low back 
disability, and for a total rating for compensation purposes 
based on individual unemployability.  In a February 1992 
decision, the RO established service connection for a low 
back disability and assigned an evaluation of 10 percent 
effective August 19, 1991.   However, the RO denied service 
connection for the residuals of a left thigh injury and a 
total rating for compensation purposes based on individual 
unemployability.  The veteran perfected an appeal regarding 
the 10 percent evaluation assigned for the low back 
disability, the denial of service connection for the 
residuals of a left thigh injury, and the denial of a total 
rating for compensation purposes based on individual 
unemployability.  

During the course of this appeal, service connection was 
established, effective from August 19, 1991, for the 
residuals of a left thigh injury, characterized as the 
residuals of a "left hamstring injury."  The veteran 
perfected an appeal of the noncompensable evaluation assigned 
for this disability.  In this same decision, the RO increased 
the evaluation assigned for the low back disability to 20 
percent, effective August 19, 1991.  

In the currently appealed March 1999 decision, the RO 
increased the disability evaluations assigned for service-
connected residuals of a left hamstring injury and the low 
back disability to 30 and 40 percent, respectively, and 
granted a total rating for compensation purposes based on 
individual unemployability, all effective from March 7, 1998.  

As noted above, the veteran withdrew his claims for increased 
evaluations for the service-connected residuals of a left 
hamstring injury and low back disability.  However, he 
subsequently perfected an appeal with respect to the March 7, 
1998 effective dates assigned for these increased evaluations 
(including the total rating for compensation purposes based 
on individual unemployability).  

Relevant evidence of record dated prior to March 1998 
includes the reports of VA examinations and the veteran's 
testimony given during RO hearings.  On orthopedic 
examination conducted in October 1991 it was noted that the 
veteran's complaints were consistent with chronic lower back 
syndrome, that on examination there was no evidence of a 
neurologic component, and that range of motion of the 
lumbosacral spine was normal.  X-rays of the lumbar spine 
taken in conjunction with this examination revealed 
degenerative changes and mild scoliosis.  The veteran was 
diagnosed with chronic lower back syndrome.  X-rays of the 
veteran's knees taken at that same time revealed no 
significant abnormalities.  

The report of a November 1995 orthopedic examination reflects 
that the veteran indicated that a 1967 left thigh injury 
never healed, that he shakes, and that it hurts "like a 
nerve."  He related that frequent cramps cause pain, and 
that he has also experienced low back pain that does not 
radiate.  

On physical examination of the back, the veteran was able to 
touch his knees, extend backward 15 degrees, lateral bend 25 
degrees bilaterally (left bending caused significant pain), 
and rotate 10 degrees bilaterally.  He had a negative tripod 
sign and straight leg raise, and normal motor and sensory 
function.  

Examination of the left thigh revealed a fairly large defect 
of about 8 centimeters (cm) long, 4 cm wide in the proximal 
third of the quadriceps, described also as fairly obvious and 
1 to 2 cm deep.  The veteran reported pain on resisted knee 
extension and had 4/5 strength.  The veteran was also found 
to have normal hamstring strength, as well as normal hip and 
knee range of motion.  Tenderness was noted and when asked to 
resist knee extension the veteran complained that "this" 
(the Board assumes reference is being made to the hamstring 
are) goes into spasm.  The examiner noted that such was not 
obvious from the physical examination.  As a result of this 
examination, the veteran was diagnosed with mechanical low 
back pain and left quadriceps tear with mild quadriceps 
deficit.  X-rays of the lumbar spine taken in conjunction 
with this examination showed mild scoliosis with convexity to 
the left, degenerative changes most prominent at the L3 and 
L4 levels, and that the lumbar spine was otherwise negative.

X-rays of the left knee taken in conjunction with this 
examination were negative.  

On VA audiologic evaluation dated in November 1995, the 
veteran was found to have profound nerve loss in the left ear 
and normal hearing in the right ear.  During a psychiatric 
examination conduced that same month, the veteran related 
that he was fully employed five years ago but that the 
factory he worked for closed and he has been denied 
employment since then usually because of his hearing loss.

During a September 1996 RO hearing, the veteran testified 
that his left leg stiffened and gave out, and that he wore a 
heavy elastic support on the upper leg.  He also testified 
that he was sometimes unable to get out of bed due to back 
pain.  

The report of a March 1998 VA orthopedic examination reflects 
that examination of the left leg revealed an obvious 
quadriceps rupture proximal origin.  It was noted that the 
rupture includes nearly the entire rectus femoris and most 
likely at least the origin of the vastus intermedius.  A very 
large lump distal to the area of the rupture consistent with 
the retracted ends of the muscle was noted, and the veteran 
was able to maintain active extension of the knee, but there 
was spasm of the remaining quadriceps muscle with attempted 
active extension.  It was also noted that the veteran had an 
intact vastus medialis that had good strength but also spasms 
with the remainder of the quadriceps muscle during active 
extension.  There was no sensory deficit noted in the left 
lower extremity.  The veteran ambulated with an antalgic 
gait.  

As a result of this examination, the veteran was diagnosed 
with probable total rectus femoris, partial vastus lateralis 
and partial intermedius ruptures with intact vastus medialis 
obliquus, which leaves minimal amount of the quadriceps group 
for knee extension.  The examiner noted the symptomatic spasm 
of the remaining quadriceps musculature and that and extreme 
early fatigue during ambulation.  

The report of a January 1999 VA orthopedic examination 
reflects that the veteran's spine was not tender to palpation 
in any one area, and that he had diffuse tenderness to 
palpation over the lumbosacral junction area.  There was no 
paraspinous muscle spasm present.  On range of motion 
studies, flexion and extension of the lumbar spine was 80 and 
20 degrees, respectively, without pain.  The veteran was 
diagnosed with mechanical low back pain, possibly caused by 
gait deviation.  

During a March 2000 RO hearing, the veteran testified that he 
has been unable to obtain employment since 1987, and that the 
effective date for the total rating for compensation purposes 
based on individual unemployability should be at least 
established from 1995.  During this hearing, the veteran 
submitted a work history statement from the Social Security 
Administration (SSA) which reflects his earnings from 1964 
through 1987; according to this document, the veteran earned 
$0 from 1982 through 1986, and $270 in 1987.  

II. Analysis

Essentially, the veteran and his representative contend that 
the 30 and 40 percent evaluations assigned for the service-
connected residuals of a left hamstring injury and low back 
disability, respectively, and the total rating for 
compensation purposes based on individual unemployability 
should be effective from August 19, 1991, the date of his 
original claim.   

In this regard, the Board notes that the governing legal 
criteria provide that the effective date of an award based on 
a claim for an increase in disability compensation is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.400(o)(1) (2000).


A.  Entitlement to an effective date earlier than March 7, 
1998, for the grant of the 30 percent disability evaluation 
for service-connected residuals of a left hamstring injury.

The Board notes that the regulatory criteria for the 
evaluation of muscle injuries were amended during the 
veteran's appeal, effective July 3, 1997.  62 Fed. Reg. 
30235-30240 (June 3, 1997).  Generally, when the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria that is to his 
advantage.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

However, painstaking analysis of the former and revised 
applicable regulations reveal that, as regards to the 
particular disability at issue in this appeal, the revisions 
alluded to involve only changes in language and organization, 
rather than changes in the substantive content of the rating 
criteria; hence, neither version of the criteria (new or old) 
is "more favorable" to the veteran.  Accordingly, the Board 
finds that the veteran will not be prejudiced by the Board's 
election in this decision to consider his claim solely based 
on the new criteria.  See Karnas, 1 Vet. App. at 312-13; 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran's service-connected residuals of a left hamstring 
injury are rated under 38 C.F.R. § 4.73, Diagnostic Code 
5313.  A noncompensable evaluation under Diagnostic Code 5313 
contemplates a slight injury of the Group XIII muscles (i.e. 
the posterior thigh group, hamstring complex of 2-joint 
muscles: (1) biceps femoris; (2) semimembranosus; (3) 
semitendinosus); a 10 percent evaluation under this code is 
warranted if the injury to these muscles is moderate; and a 
30 percent evaluation under this code is warranted if the 
injury to these muscles is moderately severe.  

In evaluating muscle disabilities, the applicable regulation 
provides that various factors are to be considered.  The 
cardinal signs and symptoms of muscle disability are loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).

Objective findings of a moderate disability of muscles 
include entrance and exit scars, some loss of deep fascia or 
muscle substance or impairment of muscle tonus, and loss of 
power or lower threshold of fatigue when compared to the 
sound side. Objective findings of a moderately severe 
disability of muscles include entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups.  Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of  strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  See 38 C.F.R. § 4.56.  

Considering the evidence of record in light of the applicable 
criteria, the Board finds that the preponderance of the 
evidence is against an effective date earlier than March 7, 
1998, for the assignment of the 30 percent disability 
evaluation for the service connected residuals of a left 
hamstring injury.  The Board finds that the objective 
evidence does not reflect that the veteran suffered from a 
moderate or moderately severe disability of the Group XIII 
muscles, indicated on VA examination in March 1998, prior to 
this date.  

In this regard, it is pointed out that objective findings 
from the November 1995 examination included normal hamstring 
strength, as well as normal hip and knee range of motion, and 
some tenderness; and, that as a result of this examination, 
the veteran was diagnosed with a left quadriceps tear with 
mild quadriceps deficit.  Such findings demonstrate no more 
than a slight injury of the Group XIII muscles, and as such a 
noncompensable evaluation was appropriate at that point.  
38 C.F.R. §§ 3.400; 4.73, Diagnostic Code 5313.  Moreover, 
March 7, 1998 is the appropriate effective date for the 30 
percent evaluation, as this date represents the date 
entitlement to such an evaluation arose, which is later than 
the date the claim was received (August 1991).  See 
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.400(o)(1) (2000).

B.  Entitlement to an effective date earlier than March 7, 
1998, for the grant of the 40 percent disability evaluation 
for service-connected mechanical low back pain with traumatic 
arthritis, lumbar spine (a low back disability).

The veteran's service-connected mechanical low back pain is 
currently rated as 40 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  From August 19, 1991 (i.e., 
the date of the claim), this disability was evaluated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
5010 and 5292.  

A 20 percent evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 contemplates moderate intervertebral disc syndrome 
characterized by recurring attacks.  A 40 percent evaluation 
under this code contemplates severe intervertebral disc 
syndrome characterized by recurring attacks with intermittent 
relief.  

Generally, under Diagnostic Code 5010, traumatic arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  Under Diagnostic Code 5292, 
a 20 percent evaluation is warranted for moderate limitation 
of lumbar spine motion, and a 40 percent evaluation is 
warranted for severe limitation of lumbar spine motion.

Considering the evidence of record in light of the applicable 
criteria, the Board finds that the preponderance of the 
evidence is against an effective date earlier than March 7, 
1998, for the assignment of the 40 percent disability 
evaluation for the service connected low back disability.  
The Board notes that the objective findings do not reflect 
that the veteran suffered from severe limitation of lumbar 
spine motion or severe intervertebral disc syndrome (or that 
he suffered from intervertebral disc syndrome at all) prior 
to this date, as would be required for a 40 percent 
disability evaluation.  

In this regard, it is pointed out that objective findings 
noted from the October 1991 examination included that there 
was no evidence of neurologic deficit, and normal lumbar 
spine motion.  Objective findings noted on examination 
conducted in November 1995 included extension limited to 15 
degrees and normal sensory function, and that the veteran was 
able to touch his knees.  As such, no more than a 20 percent 
evaluation, for moderate limitation of motion, was 
appropriate at those times.  38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5292. 

The Board points out that when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  In this regard, the evidence dated prior to March 
1998 does not demonstrate that the veteran's service-
connected low back disability was manifested by functional 
loss and pain on use beyond that which was contemplated in 
the 20 percent rating then in effect under Diagnostic Code 
5292.  

In sum, March 7, 1998 is the appropriate effective date for 
the assignment of a 40 percent evaluation for the service-
connected low back disability, as this date represents the 
date entitlement to said evaluation arose, which is later 
than the date the claim was received (in August 1991).  See 
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.400(o)(1) (2000).

C.   Entitlement to an effective date earlier than March 7, 
1998 for the grant of increased compensation based on 
individual unemployability.

The veteran and his representative have also contended that 
an effective date earlier than March 7, 1998 is warranted for 
the establishment of the total rating for compensation 
purposes based on individual unemployability.  It is noted 
that total disability ratings for compensation purposes may 
be assigned where the schedular rating is less than total, 
when it is found that the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. §§ 3.340, 4.16(a). 

In this case (and as essentially confirmed by the Board 
action above), prior to March 7, 1998, the veteran's service-
connected residuals of a left hamstring injury were evaluated 
as noncompensable, and his service-connected low back 
disability was evaluated as 20 percent disabling.  Service 
connection has also previously been established for a left 
knee disability, left ear hearing loss, and tinnitus, each 
evaluated as 10 percent disabling, each effective from 
November 1968, August 1991, and December 1995, respectively.  
The veteran's combined disability rating of 40 percent, prior 
to March 7, 1998, did not meet the schedular requirements 
necessary for the assignment of a total rating under 38 
C.F.R. § 4.16(a).  

Thus, the issue is whether the veteran's service-connected 
disabilities precluded him from engaging in substantially 
gainful employment prior to this date (i.e., work that is 
more than marginal, that permits the individual to earn a 
"living wage").  38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 
Vet. App. 356 (1991).  The record must reflect that 
circumstances, apart from no-service-connected conditions, 
placed him in a different position than other veterans having 
a 40 percent compensation rating.  The sole fact that a 
claimant was unemployed or had difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment.  The ultimate question is whether the 
veteran, in light of his service-connected disorders, was 
capable of performing the physical and mental acts required 
by employment, not whether he could find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, however, there is no evidence that objectively 
demonstrates that the veteran's service-connected 
disabilities, alone, precluded him from engaging in 
substantially gainful employment prior to March 7, 1998.  As 
noted above, while the veteran apparently related having 
difficulty obtaining employment to his hearing loss, there is 
no objective evidence to either support this contention, or 
to otherwise demonstrate that service-connected disability, 
either individually, or in the aggregate, precluded 
employment prior to March 1998.  

While the service-connected disabilities presented some 
industrial impairment prior to that date, as reflected by the 
40 percent combined compensation rating, there were no 
circumstances to placed the veteran's case in a different 
position than similarly rated veterans.  Van Hoose.  

In sum, March 7, 1998 is the appropriate effective date for 
the assignment of a total rating for compensation purposes 
based on individual unemployability, as this date represents 
the date entitlement to such a rating arose, which is later 
than the date of the claim received in August 1991.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.400(o)(1) (2000).


ORDER

An effective date earlier than March 7, 1998, for the 
assignment of a 30 percent rating for the veteran's service-
connected residuals of a left hamstring injury is denied.

An effective date earlier than March 7, 1998, for the 
assignment of a 40 percent rating for the veteran's service-
connected mechanical low back pain is denied.

An effective date earlier than March 7, 1998, for the 
establishment of a total rating for compensation purposes 
based on individual unemployability is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

